Exhibit 10.10.14

 [logo.jpg]

 

March 1, 2018

 

Build-A-Bear Workshop, Inc.

1954 Innerbelt Business Center Drive

St. Louis, Missouri 63114

Attn: Chief Financial Officer

 

Re:

Revolving Credit Facility to Build-A-Bear Workshop, Inc., Build-A-Bear Workshop
Franchise Holdings, Inc., Build-A-Bear Entertainment, LLC, Build-A-Bear Retail
Management, Inc., and Build-A-Bear Card Services, LLC, (“Borrowers”)

 

Ladies and Gentlemen:

 

Reference is made to the Fourth Amended and Restated Loan Agreement dated as of
August 11, 2008, as amended, among Borrowers and U.S. Bank National Association,
as lender (“Lender”) pursuant to which Lender extended a revolving credit
facility (the “Loan”) to Borrowers (the “Credit Agreement”). Capitalized terms
used herein but not defined shall have the meanings set forth in the Credit
Agreement.

 

Borrowers have changed their fiscal year-end from the 52 or 53 week period that
ends on the Saturday nearest December 31 in each year to the 52 or 53 week
period that ends on the Saturday nearest January 31 in each year. Accordingly,
Borrowers’ compliance with Sections 6.4, 6.5 and 6.6 of the Credit Agreement
shall hereafter be tested as of fiscal quarters ending on or about April 30,
July 31, October 31 and January 31. Borrowers’ quarterly reporting required
under Section 5.2 of the Credit Agreement shall be due within 45 days following
fiscal quarters ending on or about April 30, July 31, and October 31. Borrowers’
annual statements required under Section 5.3 of the Credit Agreement shall be
due within 120 days following each fiscal year ending on or about January 31.
Borrowers’ compliance with Sections 6.5 and 6.6 of the Credit Agreement shall be
determined based upon the twelve (12) month period ending on each test such
date. Borrowers quarterly reporting required under Section 5.2 and 5.3 of the
Credit Agreement shall include a trailing twelve (12) month calculation
demonstrating Borrowers’ compliance with Sections 6.5 and 6.6 of the Credit
Agreement. The foregoing shall not modify any calculations or covenant testing
required as of December 31, 2017.

 

The foregoing shall not constitute a modification or an alteration of any of the
other terms, conditions or covenants of the Credit Agreement or the other Loan
Documents.  The foregoing will not relieve or release Borrowers from their
respective duties, obligations, covenants or agreements under the Credit
Agreement or the other Loan Documents or from the consequences of any Default or
Event of Default thereunder, except as expressly described above.  The foregoing
shall not obligate Lender to modify any other terms of the Loan Documents or to
waive any Default or Events of Default, whether now existing or which may occur
after the date hereof.  No course of dealing is established hereby.  Time is of
the essence.

 

 

--------------------------------------------------------------------------------

 

 

This letter will in all respects be governed and construed in accordance with
the laws of the State of Ohio. This letter constitutes the entire agreement
among the Borrowers and Lender with respect to the subject matter hereof and
shall not be amended, modified or terminated except by a writing signed by the
party to be charged therewith. Any signature delivered by a party by facsimile
or e-mail transmission shall be deemed to be an original signature hereto. This
letter will not be effective until executed by all parties hereto and delivered
to Lender.

 

 

U.S. Bank National Association

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey Mount

 

 

 

Jeffrey Mount

Vice President

 

 

 

Agreed:

 

 

BUILD-A-BEAR WORKSHOP, INC.,

BUILD-A-BEAR WORKSHOP FRANCHISE HOLDINGS, INC.,

BUILD-A-BEAR RETAIL MANAGEMENT, INC.

                    By:

/s/ Voin Todorovic

    Print Name:

Voin Todorovic

    Title:

Chief Financial Officer

           

BUILD-A-BEAR ENTERTAINMENT, LLC,

   

By: Build-A-Bear Retail Management, Inc., its Sole Member

                  By:

/s/ Voin Todorovic

    Print Name:

Voin Todorovic

    Title:

Chief Financial Officer

            BUILD-A-BEAR CARD SERVICES, LLC,     By: Build-A-Bear Workshop,
Inc., its Sole Member          

By:

  /s/ Voin Todorovic     Print Name: Voin Todorovic     Title: Chief Financial
Officer  

 